FILE COPY



                                BILL OF COSTS

    TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                               No. 08-19-00123-CV

                                 Joseph O. Lopez

                                            v.

                               The City of El Paso

   (No. 2018DCV1047 IN COUNTY COURT AT LAW NO 6 OF EL PASO COUNTY)


Type of Fee      Charges             Paid                   By
MOTION FEE                  $10.00   E-PAID                 ISBELL MACHUCA
MOTION FEE                  $10.00   E-PAID                 ISBELL MACHUCA
MOTION FEE                  $10.00   E-PAID                 ISBELL MACHUCA
FILING                     $205.00   PAID                   JOSHUA C. SPENCER
CLERK'S RECORD              $31.00   UNKNOWN

  Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, ELIZABETH G. FLORES, CLERK OF THE EIGHTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
styled cause, as the same appears of record in this office.

                                       IN TESTIMONY WHEREOF, witness my hand
                                       and the Seal of the COURT OF APPEALS for
                                       the Eighth District of Texas, this March 12,
                                       2021.


                                       Elizabeth G. Flores, Clerk